Order entered October 9, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00789-CV

    ANWAR KAZI, ZAMEER SACHEDINA, ROHIT SHARMA, AND
    WISEMAN INNOVATIONS, LLCZAMEER SACHEDINA, ROHIT
     SHARMA, AND WISEMAN INNOVATIONS, LLC, Appellants

                                         V.

                      MOHAMMAD SOHAIL, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-09713

                                    ORDER

      Before the Court is appellee’s October 7, 2020 unopposed motion to extend

time to file his brief. We GRANT the motion and ORDER appellee’s brief be

filed no later than November 2, 2020.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE